On rehearing Supplemental OpiNioN.
Affirmed.
Pee CueiaM.
After the opinion prepared on the original submission of this cause was filed, a. rehearing was granted on the petition of the plaintiff, to enable this court to reexamine its holdings, to the effect that the contract between the plaintiff and the relief department of the defendant was valid, and to consider in that connection the case of Railway Co. v. Montgomery, 152 Ind. Sup. 1 (49 N. E. Rep. 582). That case, so1 far as it was in conflict with our conclusion in this case, was overruled by the court which decided it, in Railway Co. v. Moore, 152 Ind. Sup. 345 (53 N. E. Rep. 290). See, also, to the same effect, Railway Co. v. Hosea, 152. Ind. Sup. 845 (53 N. E. Rep. 419). We have again considered the validity of the contract, aided by the exhaustive arguments of counsel and remain satisfied with the conclusion in regard to it announced in Donald v. Railway Co., 93 Iowa, 284, and in the original opinion in this ease. That conclusion now appears to be in harmony with the holdings of all courts of last resort which have considered the principle involved, and to be well founded in reason. In view of what was said in the Donald Case, it is not necessary to further discuss the validity of the con*270tract in suit. We remain satisfied with tbe disposition of tbe point re-examined made in tbe former opinion, wbicb is adhered to', and tbe judgment of tbe district court stands AFFIRMED.